Citation Nr: 0431095	
Decision Date: 11/23/04    Archive Date: 11/29/04

DOCKET NO.  03-00 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

4.  Entitlement to service connection for aortic valve 
deficiency.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

T.Mainelli, Counsel 


INTRODUCTION

The veteran served on active duty from June 1967 to February 
1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 rating decision by the Atlanta, 
Georgia, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied claims for service connection for 
bilateral hearing loss, tinnitus, PTSD and aortic valve 
deficiency.  In January 2004, the Board remanded the case to 
the RO for further development.  The RO has conducted 
additional development, continued the denials of the claims, 
and returned the case to the Board for further appellate 
review.

The issue of entitlement to service connection for bilateral 
hearing loss will be addressed in the REMAND portion of the 
decision below.  


FINDINGS OF FACT

1.  The veteran first manifested tinnitus many years after 
service, and there is no competent evidence that such disease 
is related to event(s) in service.

2.  There is no competent evidence that the veteran manifests 
a current disability of PTSD.

3.  There is no competent evidence that the veteran's current 
disability of aortic insufficiency, which first manifested 
many years after service, is causally related to event(s) in 
service, to include exposure to herbicides.


CONCLUSIONS OF LAW

1.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5103A(d)(2), 5107 (West 2002); 
38 C.F.R. §§ 3.303(b) (2003).

2.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. § 
3.304(f) (2003).

3.  Aortic insufficiency was not incurred in or aggravated by 
active service and may not be presumed to have been incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1110, 1112, 
1116, 5107 (West 2002); 38 C.F.R. §§ 3.307, 3.309(e) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to assist and provide notice

The veteran claims entitlement to service connection for 
several disabilities.  Initially, the Board notes that the 
provisions of the Veterans Claims Assistance Act (VCAA) of 
2000 are applicable to the case at hand.  In pertinent part, 
this law redefined VA's notice and duty to assist 
requirements in the development of certain claims for 
benefits.  See 38 U.S.C.A. § 5102, 5103, 5103A and 5107 (West 
2002).  

The Court of Appeals for Veterans Claims (CAVC) has 
emphasized that the provisions of the VCAA impose new notice 
requirements on the part of VA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Specifically, VA has a duty to 
notify a claimant (and his representative) of any 
information, whether medical or lay evidence or otherwise, 
not previously provided to VA that is necessary to 
substantiate a claim.  38 U.S.C.A. § 5103 (West 2002).  As 
part of that notice, VA shall indicate which portion of that 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, VA will attempt to obtain 
on behalf of the claimant.  Id. 

The CAVC's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II) held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  The Pelegrini II Court also held that the 
language of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
require that a VCAA notice be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  

In this case, the veteran filed his service connection claims 
in October 2001.  He was provided a VCAA letter for these 
claims on January 17, 2002 which is prior to the initial 
determination in August 2002.  Accordingly, the Board finds 
no defect with respect to the timing aspect of the VCAA 
letter.

The VCAA letter provided to the veteran on January 17, 2002 
advised him of the types of evidence and information deemed 
necessary to substantiate his claims as well as the relative 
duties on the part of VA and himself in developing the 
claims.  This letter included sections entitled: "What Must 
the Evidence Show To Establish Entitlement To The Benefit You 
Want," "What Information or Evidence Do We Need from You," 
"What Can You Do To Help With Your Claim," "When And Where 
Do You Send The Information Or Evidence," "What is VA's 
Duty To Assist You To Obtain Evidence For Your Claim," 
"What Has Been Done To Help With Your Claim," and "Do You 
Have Questions Or Need Assistance."  The RO also advised the 
veteran to "tell us about any additional information or 
evidence that you want us to try to get for you."  On 
February 6, 2004, the RO sent the veteran another VCAA letter 
again explaining the relative duties on the part of VA and 
himself in developing his claims as well as the types of 
evidence needed to substantiate his claims.

Furthermore, the RO has provided the veteran a Statement of 
the Case (SOC) and a Supplemental Statement of the Case 
(SSOC) which has advised him of the legal standards 
applicable to the claims, the evidence reviewed, and the 
Reasons and Bases for denying his claims.  Based upon the 
above, the Board finds that the content requirements of 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b)(1) have been 
satisfied.

The provisions of 38 U.S.C.A. § 5103A require VA to provide 
assistance to the claimant in the development of the claims.  
In this case, the service medical records have been 
associated with the claims folder and the RO has obtained all 
private clinic records for which the veteran authorized the 
RO to obtain.  In February 2004, the RO requested the veteran 
a second time to identify all private providers of treatment 
and either to submit those records himself or provide VA an 
authorization to obtain those records on his behalf.  The 
veteran did not identify any additional records, and there 
are no outstanding requests to obtain any other relevant 
records that are both identified and available.  It is a 
well-settled principle that the veteran has a duty to 
cooperate fully in the development of his claim by providing 
information solely within his control such as providing 
sufficient information to locate the custodian of private 
records and, if necessary, authorizing VA to obtain non-
federal records on his behalf.  38 C.F.R. § 3.159(i) (2003); 
Hayes v. Brown, 5 Vet. App. 60, 68 (1993); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  

As addressed more fully below, the veteran has not met his 
minimal burden to establish by competent evidence that his 
claimed disabilities are associated with event(s) in service 
or that he has manifested persistent or recurrent symptoms of 
such disease or disability since service.  In such a 
circumstance, VA has no duty to obtain examination or opinion 
in the case.  38 U.S.C.A. § 5103A(d)(2) (West 2002); Wells v. 
Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003).  The Board 
specifically notes that there is no lay or medical evidence 
of continuity of tinnitus symptoms since service so as to 
require VA to obtain a medical opinion.  Cf. Charles v. 
Principi, 16 Vet. App. 370 (2002) (VA examination necessary 
when diagnosis of tinnitus was of record and there was lay 
evidence of continuity of symptoms).

The Court has concluded that the VCAA does not require a 
remand where a claimant was fully notified and aware of the 
type(s) of evidence required to substantiate the claim and 
that no additional assistance would aid in further developing 
a claim.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).  When, as here, it is evident that there is no 
reasonable possibility that any further assistance would aid 
the veteran in substantiating his claims, the VCAA does not 
require further assistance.  Wensch v. Principi, 15 Vet. App. 
362 (2001); Dela Cruz; see also 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim").  Accordingly, the Board finds 
that VA's duty to assist has also been satisfied in this 
case.

II.  Applicable law and regulation

Service connection is established for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, during 
periods of active wartime military service.  38 U.S.C.A. 
§ 1110 (West 2002).  The veteran has the responsibility of 
presenting and supporting his claim for benefits.  
38 U.S.C.A. § 5107(a) (West 2002).  In evaluating his claim, 
the Board shall consider all information and lay and medical 
evidence of record.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Board shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) 
(West 2002).

In order to establish service connection or service connected 
via aggravation for a disability, the veteran must show: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred in or aggravated by service.  
Hansen v. Principi, 16 Vet. App. 110, 111 (2002) (citing 
Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd 78 F.3d 
604 (Fed. Cir. 1996).

Generally, certain chronic diseases are subject to 
presumptive service connection if manifest to a compensable 
degree within one year from separation from service.  
38 U.S.C.A. § 1112(a) (West 2002); 38 C.F.R. § 3.309(a) 
(2003).  These diseases listed are as follows: primary 
anemia, arthritis, progressive muscular atrophy, brain 
hemorrhage, brain thrombosis, bronchiectasis, calculi of the 
kidney, bladder, or gallbladder, cardiovascular-renal disease 
(including hypertension), cirrhosis of the liver, 
coccidioidomycosis, diabetes mellitus, residuals of 
encephalitis lethargica, endocarditis, endocrinopathies, 
epilepsies, Hansen's disease, Hodgkin's disease, leukemia, 
systemic lupus erythematosus, myasthenia gravis, myelitis, 
myocarditis, nephritis, other organic diseases of the nervous 
system, osteitis deformans (Paget's disease), osteomalacia, 
bulbar palsy, paralysis agitans, psychoses, hemorrhagic 
purpura idiopathic, Raynaud's disease, sarcoidosis, 
scleroderma, sclerosis , syringomyelia, Thromboangiitis 
obliterans (Buerger's disease), active tuberculosis, tumors, 
malignant, or of the brain or spinal cord or peripheral 
nerves and ulcers.

For veterans who served in the Republic of Vietnam during the 
Vietnam Era, VA laws and applicable regulatory provisions 
pertaining to Agent Orange and herbicide exposure stipulate 
the diseases for which service connection may be presumed due 
to an association with exposure to herbicide agents.  38 
U.S.C.A. § 1116 (West 2002); 38 C.F.R. § 3.309(e) (2003).  
The diseases entitled to presumptive service connection are 
chloracne or other acneform disease consistent with chloracne 
or other acneform disease consistent with chloracne; Type 2 
diabetes; Hodgkin's disease; chronic lymphocytic leukemia; 
multiple myeloma; non- Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea); and specified forms of soft- tissue 
sarcoma.  Id.  See also 38 C.F.R. § 3.313(b) (2003) 
(presumptive service connection allowed for non-Hodgkin's 
lymphoma if manifested subsequent to service in Vietnam).

VA has defined competency of evidence, pursuant to 38 C.F.R. 
§ 3.159(a), as follows: 

"(1)  Competent medical evidence means 
evidence provided by a person who is 
qualified through education, training, or 
experience to offer medical diagnoses, 
statements, or opinions.  Competent medical 
evidence may also mean statements conveying 
sound medical principles found in medical 
treatises.  It would also include statements 
contained in authoritative writings such as 
medical and scientific articles and research 
reports or analyses.
(2)  Competent lay evidence means any 
evidence not requiring that the proponent 
have specialized education, training, or 
experience.  Lay evidence is competent if it 
is provided by a person who has knowledge of 
facts or circumstances and conveys matters 
that can be observed and described by a lay 
person."

III.  Service connection - tinnitus

The veteran claims entitlement to service connection for 
tinnitus.  He has submitted private clinic records from 
Donald N. Cote, M.D., reflecting a current diagnosis of 
bilateral tinnitus.  His VA Form 21-526 reflects his belief 
that his disability began in service, but was due to 
acoustical trauma in the military.  The veteran's service 
medical records are negative for a diagnosis of tinnitus or 
complaints compatible with such a diagnosis.  See Charles, 
supra, 16 Vet. App. at 374 (citing DORLAND'S ILLUSTRATED 
MEDICAL DICTIONARY 1714 (28th ed. 1994 for defining tinnitus 
as "a noise in the ears, such as ringing, buzzing, roaring, 
or clicking").  A March 29, 2001 clinic record from Dr. Cote 
reflects the veteran's report of tinnitus in both ears (AU) 
"x 2 mos."  In a letter dated April 10, 2001, Dr. Cote 
diagnosed the veteran with "recent onset of bilateral 
tinnitus."  The Board first finds, by a preponderance of the 
evidence, that the veteran has not manifested continuity of 
tinnitus symptoms, or persistent or recurrent symptoms of 
such disability, since his discharge from service but, 
rather, the disease process manifested itself many years 
later.  See 38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. 
§ 3.303(b) (2003).

RO letters dated January 2002 and February 2004 advised the 
veteran that he held the burden to substantiate his claim 
with evidence of "a relationship between your current 
disability and an injury, disease, or event in military 
service.  Medical records or medical opinions usually show 
this relationship."  The medical records and opinions 
provided by the veteran cannot be reasonably construed as 
providing competent medical opinion of a causal relationship 
between the current manifestation of tinnitus and event(s) in 
service.  Rather, the only evidence of such a causal 
relationship consists of the veteran's belief that his 
tinnitus is due to acoustic trauma in service.  The veteran 
is not competent to provide such an opinion.  See Wade v. 
West, 11 Vet. App. 302 (1998) (medical opinion was necessary 
to provide a nexus between the manifestation of tinnitus and 
event(s) in service).  As such, the Board finds that no 
competent evidence exists providing a nexus between the 
current disability of tinnitus and event(s) during active 
service.

In summation, the Board finds that the veteran first 
manifested tinnitus many years after service, and that there 
is no competent evidence that such disease is related to 
event(s) in service.  Accordingly, the Board must deny the 
claim of entitlement to service connection for tinnitus.  The 
benefit of the doubt rule is not for application as the 
preponderance of the evidence is against the claim.  Ortiz v. 
Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).

IV.  Service connection - PTSD

The veteran claims to manifest PTSD as a result of traumatic 
events in service.  Applicable regulatory criteria provide 
that service connection for PTSD requires medical evidence of 
a PTSD diagnosis which conforms to the Diagnostic and 
Statistical Manual of Mental Disorders, 4th ed., 1994 (DSM-
IV), see 38 C.F.R. § 4.125(a) (2003), a medical link between 
current symptoms and in-service stressor(s) and credible 
supporting evidence that the claimed in-service stressor(s) 
occurred.  38 C.F.R. § 3.304(f) (2003).  The Board has 
carefully reviewed the medical records and finds no diagnosis 
or even reference to a PTSD diagnosis.  The veteran himself 
is not competent to self-diagnose himself with a psychiatric 
disability such as PTSD.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  As such, the Board must deny the claim for 
service connection for PTSD as there is no competent evidence 
that the veteran manifests a current disability of PTSD.  
There is no doubt of material fact to be resolved in the 
veteran's favor.  38 U.S.C.A. § 5107(b) (West 2002).

V.  Service connection - Aortic valve deficiency

The veteran also claims entitlement to service connection for 
a disability manifested by aortic valve deficiency.  He has 
alleged that such disability is related to his exposure to 
herbicides and Agent Orange while serving in the Republic of 
Vietnam during the Vietnam Era.  His service medical records 
are negative for any diagnosis 


of cardiac disability with a normal clinical evaluation of 
the heart given on his February 1969 discharge examination.  
Medical records from Drs. Timothy G. Park and Michael B. 
Sabom reflect a diagnosis of aortic insufficiency (AI) many 
years following the veteran's discharge from active service.  
None of the medical records associated with the claims folder 
suggest a possible relationship between the diagnosis of 
aortic insufficiency and event(s) in service, to include 
exposure to herbicides.

The diagnosis of aortic insufficiency is not among the list 
of diseases which, as a matter of law, may be presumed to be 
related to herbicide exposure.  38 U.S.C.A. § 1116 (West 
2002); 38 C.F.R. § 3.309(e) (2003).  The veteran may 
nevertheless establish service connection under the general 
laws and regulations governing VA compensation entitlement.  
See Combee v. Brown, 34 F 3d. 1039 (Fed. Cir. 1994).  In 
February 2004, the veteran was advised that evidence 
necessary to substantiate his claim included "evidence 
showing [aortic valve deficiency] existed from military 
service to the present time."  The veteran has not presented 
any competent evidence that his aortic valve deficiency 
existed in service or is casually related to event(s) in 
service.  See 38 U.S.C.A. § 1110 (West 2002).  He has also 
not submitted any competent evidence demonstrating that such 
disease manifested to a compensable degree within one year 
from his separation from service.  See 38 C.F.R. § 3.309(a) 
(2003).

On this record, the Board must deny the claim for service 
connection for aortic valve deficiency as there is no 
competent evidence that such disease, which manifested many 
years after service, is causally related to event(s) in 
service, to include exposure to herbicides.  The veteran's 
own theory of causation holds no probative value in this case 
as he is not shown to possess the training to render an 
opinion involving medical causation.  See Espiritu, 2 Vet. 
App. 492 (1992).  There is no doubt of material fact to be 
resolved in the veteran's favor.  38 U.S.C.A. § 5107(b) (West 
2002).



ORDER

The claim of entitlement to service connection for tinnitus 
is denied.

The claim of entitlement to service connection for PTSD is 
denied.

The claim of entitlement to service connection for aortic 
insufficiency is denied.


REMAND

In January 2004, the Board remanded the issue of entitlement 
to service connection for bilateral hearing loss in order to 
obtain medical examination which (1) converted private 
examination findings from a March 2001 audiogram to decibels 
at 500, 1000, 2000, 3000 and 4000 hertz, and (2) conducted a 
current audiometric examination to determine whether a 
hearing loss disability exists per VA standards.  The April 
2004 VA examination report obtained did not convert the 
results of the March 2001 private audiometric examination.  
Rather, the examiner provided a bare conclusory statement 
that the private audiometric results should not be considered 
for rating purposes without any explanation why the results 
were considered invalid.  The Board must return the 
examination report as inadequate for rating purposes and non-
compliance with its remand orders.  38 C.F.R. § 4.2 (2003).

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the AMC for the following actions:

1.  The RO should contact the veteran and 
request him to identify all VA and non-VA 
medical records pertaining to his treatment 
for hearing loss since his discharge from 
service. 

2.  The RO must review the claims file and 
ensure that all notification and development 
action required by 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107) are fully complied with and 
satisfied.

3.  The veteran should be re-scheduled for 
an audiology examination for the purpose of 
determining his current level of bilateral 
hearing.  The claims folder and a copy of 
this remand must be made available to the 
examiner prior to the examination for 
review.  The examiner should be requested to 
obtain history from the veteran regarding 
his in-service and post-service history of 
noise exposure.  The examiner should also be 
requested to convert the March 29, 2001 
audiogram of record to decibels at 500, 
1000, 2000, 3000 and 4000 hertz regardless 
of the validity of results.  If the results 
of that audiogram are deemed invalid, the 
examiner should provide an explanatory 
rationale supporting that conclusion.  The 
examiner should also conduct a current 
audiometric examination.  If a hearing loss 
(per VA standards) in the left and/or right 
ear exists, the examiner should provide 
opinion as to whether it is at least as 
likely as not that such disability was 
incurred as a result of noise trauma 
sustained in service.  

4.  Thereafter, the RO should readjudicate 
the claim on appeal.  If any benefit sought 
on appeal remains denied, the veteran and 
his representative should be provided with 
an SSOC.  An appropriate period of time 
should be allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  The purpose of this REMAND is 
to obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



